UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


ABDU AL-QADER HUSSAIN AL-          :
MUDAFARI, et al.,                  :
                                   :
          Petitioners,             :
                                   :
     v.                            : Civil Action No. 05-2185 (JR)
                                   :
BARACK OBAMA, et al.,              :
                                   :
          Respondents.             :


                                 ORDER

          Upon review of Petitioner’s request for production of

documents and Respondents’ opposition, requests 4-7 are denied,

and requests 1-3 are denied without prejudice to a further motion

filed with or after Petitioner’s traverse, showing that, for

specified reasons, Petitioner cannot present facts essential to

justify his traverse.

          The parties are directed to meet and confer and propose

a schedule for going forward, now that the questions about

Petitioner’s representation have been resolved.

          It is SO ORDERED.




                                  JAMES ROBERTSON
                            United States District Judge